Citation Nr: 0724968	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  98-03 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for status post left retina repair with exposed buckling and 
pain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for residuals of 
retinal repair of the left eye.  

In January 2003, the veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.  In 
November 2003, the Board remanded the case for additional 
development, and it is again before the Board for further 
appellate consideration.  

In a February 2007 rating decision, the Appeals Management 
Center in Washington, DC increased the veteran's disability 
rating to 10 percent for status post left retina repair with 
exposed buckling and pain.  As this does not represent the 
highest possible benefit, the issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

The veteran's best corrected distant visual acuity in the 
left eye has ranged from 20/25-2 to 20/25.  He does not have 
blindness in either eye.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for status post left retina repair with exposed buckling and 
pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40, 4.45, 4.59, 4.80, 484a, Diagnostic Code 6079 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, April and October 2004 and August 2006 letters 
satisfied the four elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for an increased evaluation have not been met, 
no effective dates will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's Travel Board 
hearing transcript and lay statements have been associated 
with the record.  VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  A July 2006 letter from the 
veteran's representative, indicated he did not have any 
additional evidence or arguments to add to his appeal.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran asserts that his service-connected status post 
left retina repair with exposed buckling and pain is more 
severe than the assigned 10 percent disability rating 
suggests and that his disability warrants a higher rating.  
The veteran is service-connected at a 10 percent disability 
rating under Diagnostic Code 6079, pertaining to impairment 
of central visual acuity.  38 C.F.R. § 4.84a, Diagnostic Code 
6079.

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provide a chart wherein the visual acuity in one eye is 
compared to the visual acuity in the other eye to achieve the 
bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061- 
6079 (2006).  Visual acuity is rated based on best distant 
vision obtainable after correction by eyeglasses. 38 C.F.R. § 
4.75 (2006). 

A 20 percent rating is warranted for visual acuity where the 
vision was 20/70 in one eye and 20/50 in the other; or where 
vision is 20/100 in one eye and 20/50 in the other; or where 
vision is 20/200 in one and 20/40 in the other; or where 
vision is 15/200 in one eye and 20/40 in the other. 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6077, 6078.

A January 2006 medical record from the State of California 
prison system reflects the veteran's visual acuity for 
distance to be corrected to 20/20 for both eyes.  An October 
2006 VA eye examination report shows that the veteran's best 
corrected visual acuity for distance was 20/20 for his right 
eye and 20/25-2 for his left eye, and for near, 20/20 for his 
right and 20/25 on his left.  According to the slit lamp 
test, his motility was full and balanced, his pupils were 3 
millimeters on both sides +2 reactive with no afferent 
pupillary defect and his fields were full by confrontation.  
The veteran's lids/lashes and conjunctiva were within normal 
limits and the anterior chamber was deep and clear with no 
cell or flare.  His cornea was clear, his iris was within 
normal limits and he did not have diplopia.  The impression 
was status post scleral buckle of the left eye for retinal 
detachment from September 1988, now with exposed scleral 
buckle with pain, glaucoma, and dry eyes with a tear break up 
time of less than 5 seconds on each side.  The examiner noted 
that the veteran had retinal detachment in September 1988 
followed by scleral buckle to attach the retina.  A December 
2006 addendum to the veteran's January 2006 eye examination 
reflects the examiner's opinion that the veteran did not have 
scarring, however, he had a knot on his upper eyelid due to 
exposed scleral buckle which was causing pain.

The evidence of record clearly weighs against the assignment 
of a 20 percent disability rating for the veteran's left eye 
disability for impairment of visual acuity.  The veteran did 
not have the visual acuity measurements that would warrant a 
higher rating under Diagnostic Codes 6077 and 6078.  
38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078.

The Board has considered other diagnostic codes for rating 
disabilities of the eye.  These include Diagnostic Code 6008 
for a detached retina, Diagnostic Code 6011 for localized 
scars, atrophy or irregularities of the retina and Diagnostic 
Code 6013 for simple, primary noncongestive glaucoma.  
38 C.F.R. § 4.84a, Diagnostic Codes 6008, 6011, 6013 (2006).  
Other diagnostic codes which contemplate eye disorders were 
not appropriate for rating the veteran's eye disability.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80 (2006).  

The veteran is service-connected for status post left retina 
repair with buckling and pain, after having surgery to 
reattach a detached retina.  For this reason, the Board has 
considered rating the veteran's eye disability under 
Diagnostic Code 6008, detachment of retina, which provides 
that detachment of the retina in its chronic form is to be 
rated from 10 to 100 percent for impairment of visual acuity 
or field loss, pain, rest-requirements, or episodic 
incapacity.  38 C.F.R. § 4.84a, Diagnostic Code 6008. 

The veteran has not reported rest-requirements or episodic 
incapacity.  While the veteran has complained of pain in the 
eye, the Board believes that the veteran's pain is  reflected 
in the rating evaluation of 10 percent.  As noted above, the 
veteran's visual acuity measurements do not warrant a higher 
disability rating under the criteria for impairment of visual 
acuity.  In terms of visual field loss, under Diagnostic Code 
6080, disability ratings for field loss are based on 
homonymous hemianopsia, or bilateral or unilateral loss of 
the temporal half of the visual field, loss of the nasal half 
of the visual field, or concentric contraction of the visual 
field.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2006).  The 
October 2006 eye examination report reflects that the 
veteran's field vision was full by confrontation.  There is 
no indication that the veteran has any visual field loss, and 
thus a disability rating in excess of 10 percent based on 
loss of field vision is not warranted.  

Under Diagnostic Code 6008, an additional 10 percent is to be 
combined during continuance of active pathology.  The minimal 
rating to assign during active pathology is a 10 percent 
evaluation, however, the veteran does not have active 
pathology of a detached retina.  The current symptomatology 
arises from the post-operative residuals of the surgical 
repair, not active pathology of the detached retina. Thus, an 
additional 10 percent evaluation under Code 6008 is not 
warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6008.

Diagnostic Code 6011 allows a 10 percent evaluation for 
centrally located scars on the retina that result in 
irregular, duplicated, or diminished image.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6011 (2006).  The December 2006 
addendum indicates that the veteran did not have scarring but 
had a knot on his upper eyelid due to his exposed scleral 
buckle which was causing pain.  Under the holding of the 
Court in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not 'duplicative of or overlapping with the 
symptomatology' of the other condition.  However, the 10 
percent evaluation under Diagnostic Code 6011 is assignable 
only where the scarring affects the veteran's visual image.  
Since the veteran is entitled to a 10 percent evaluation 
under a diagnostic code involving diminishment of visual 
acuity, assignment of a separate evaluation under Diagnostic 
Code 6011 is prohibited.  See 38 C.F.R. § 4.14 (2001) [ the 
evaluation of the same disability under various diagnoses is 
to be avoided]. 

Finally, the October 2006 VA eye examiner diagnosed the 
veteran with glaucoma.   Simple, primary noncongestive 
glaucoma is rated on impairment of visual acuity or field 
loss, with a minimum rating of 10 percent.  38 C.F.R. § 
4.84a, Diagnostic Code 6013.  As noted above, the veteran's 
eye disability does not warrant a higher rating for visual 
acuity or loss of field vision.  Therefore, a higher rating 
would not be warranted under Diagnostic Code 6013.

The preponderance of the evidence is against the assignment 
of a higher rating for the veteran's status post left retina 
repair with exposed buckling and pain.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  There is no evidence of record 
that the veteran's service-connected eye disability causes 
marked interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  


ORDER

A disability rating in excess of 10 percent for status post 
left retina repair with exposed buckling and pain is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


